The above plaintiff sued for $1,000 damages on account of injuries to her knee, pain and suffering, sustained in the accident for which Kolb and his insurer have been held liable for the damages resulting from that accident. The trial judge awarded the above plaintiff $200.
The plaintiff only suffered a superficial laceration of her right knee, requiring two sutures, causing the partial loss of the use of the knee for some three weeks. She was not confined to bed, and did not testify in the case, as she was unable to attend court for causes not connected with the injury. There was very little pain connected with the injury, and we think the award should be reduced to $150.
For the reasons herein assigned, together with the reasons assigned in the case of Antoine J. Ashey, for the benefit of his minor daughter, Asine Ashey, v. W.E. Kolb et al., 9 So.2d 865, this day decided, it is ordered that the judgment herein appealed from be amended by reducing the award from $200 to the sum of $150, and as thus amended, the judgment is affirmed; appellee to pay the cost of the appeal, and appellants to pay all other costs. *Page 870